Citation Nr: 1640026	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center 
at the Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970.  He died in August 2011.  The appellant is claiming entitlement to VA death benefits and accrued benefits on the premise that she should be recognized as the lawful spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the RO in St. Paul, Minnesota.  This case was previously before the Board in February 2015, where the Board found that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 memorandum decision, the Court vacated and remanded the issues on appeal.  Specifically, the Court held that the Board erred in failing to address certain statements made by the appellant regarding the prior marriages of both her and the Veteran.  

In compliance with the Court's decision, the Board now remands the issues on appeal to attempt to obtain outstanding documentation that may be sufficient to find that the appellant is the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issues on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court order).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Divorce Decrees

VA should obtain all relevant VA and private documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Per the May 2016 memorandum decision, the Court directed that the Board may "require some other reasonable means of properly receiving the information VA requires to make the necessary determination of the marital relationship of" the appellant to the Veteran.  Part of the reason for the Board's previous finding that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits was the absence of evidence concerning the dates of divorce of the appellant from her multiple prior marriages.

The Board notes that there is evidence in the record of the names of the appellant's prior husbands, along with some evidence of the cities and states in which the divorces were finalized.  With this information, VA could request that the relevant courthouses or other appropriate court filing repositories send copies of the finalized divorce decrees.  As such, the Board will remand to give the appellant another opportunity to complete a VA Form 21-686c, Declaration of Status of Dependents, after which the AOJ should attempt to obtain copies of the appellant's finalized divorce decrees from the appropriate document repositories. 


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a copy of VA Form 21-686c, Declaration of Status of Dependents, and allow sufficient time for the appellant to complete the form and return it to VA.

2.  Then, once the form has been returned or a sufficient period of time has passed, using the available evidence of record concerning the names of the appellant's prior husbands, along with the dates and locations of the appellant's multiple divorces, contact the relevant courthouses and/or other appropriate court filing repositories and request copies of the appellant's finalized divorce decrees.  If identified records are not ultimately obtained, the appellant should be notified pursuant to 
38 C.F.R. § 3.159(e) (2015).

3.  Then, readjudicate the issues of whether the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits and accrued benefits.  If any benefit sought on appeal remains denied, the appellant and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



